     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 1 of 31 Page ID #:205




 1   Rachel Steinback, SBN 310700                     Carol A. Sobel, SBN 84483
     LAW OFFICE OF RACHEL STEINBACK                   Monique A. Alarcon, SBN 311650
 2   P.O. Box 291253                                  Avneet S. Chattha, SBN 316545
 3   Los Angeles, CA 90029                            LAW OFFICE OF CAROL SOBEL
     (t) 213-537-5370                                 725 Arizona Avenue, Suite 300
 4
     (f) 213-232-4003                                 Santa Monica, CA 90401
 5   (e) steinbacklaw@gmail.com                       (t) 310-393-3055
 6                                                    (e) carolsobel@aol.com
                                                      (e) monique.alarcon8@gmail.com
 7                                                    (e) avneet.chattha7@gmail.com
 8
 9   Attorneys for Plaintiffs
10   Additional Counsel on Following Page
11
12
13                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15   OMAR ARNOLDO RIVERA MARTINEZ;                  Case No.: 5:18-cv-01125-R-GJS
     ISAAC ANTONIO LOPEZ CASTILLO; JOSUE
16   VLADIMIR CORTEZ DIAZ; JOSUE MATEO              First Amended Complaint
17   LEMUS CAMPOS; MARVIN JOSUE GRANDE
     RODRIGUEZ; ALEXANDER ANTONIO               42 U.S.C. § 1983: First, Fourth, Fifth,
18   BURGOS MEJIA; LUIS PEÑA GARCIA;            & Fourteenth Amendments;
     JULIO CESAR BARAHONA CORNEJO, as           42 U.S.C. §1985;
19
     individuals,                               Cal. Const., Article 1, §§ 2, 7;
20                                              Cal. Civil Code §§ 52.1;
                  PLAINTIFFS,
21                                              Common Law Tort Claims.
           v.
22                                                  Demand for Jury Trial.
     THE GEO GROUP, Inc., a Florida
23
     corporation; the CITY OF ADELANTO, a
24   municipal entity; GEO LIEUTENANT
25   DURAN, sued in her individual capacity;
     GEO LIEUTENANT DIAZ, sued in her
26   individual capacity; GEO SERGEANT
27   CAMPOS, sued in his individual capacity;
     SARAH JONES, sued in her individual
28
                                                1
                               FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 2 of 31 Page ID #:206




 1   capacity; THE UNITED STATES OF
     AMERICA; and DOES 1-10, individuals;
 2
 3               DEFENDANTS.
 4   Catherine Sweetser, SBN 271142
 5   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN LLP
     11543 W. Olympic Boulevard
 6
     Los Angeles, CA 90064
 7   (t) 310-396-0731
 8   (f) 310-399-7040
     (e) csweetser@sshhlaw.com
 9
10   Cynthia Anderson-Barker, SBN 175764
     LAW OFFICE OF CYNTHIA ANDERSON-BARKER
11   3435 Wilshire Boulevard, Suite 2910
12   Los Angeles, CA 90010
13   (t) 213-381-3246
     (f) 213-252-0091
14   (e) cflynn@yahoo.com
15
     Colleen Flynn, SBN 2324281
16   LAW OFFICE OF COLLEEN FLYNN
17   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
18
     (t) 213-252-9444
19   (f) 213-252-0091
20   (e) cflynn@yahoo.com
21   Matthew Strugar, SBN 232951
22   LAW OFFICE OF MATTHEW STRUGAR
     3435 Wilshire Boulevard, Suite 2910
23
     Los Angeles, CA 90010
24   (t) 323-696-2299
25   (e) matthew@matthewstrugar.com

26
27
28
                                            2
                              FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 3 of 31 Page ID #:207




 1                             JURISDICTION AND VENUE
 2         1.      This is an action for damages and declaratory relief pursuant to 42
 3   U.S.C. § 1983 and based upon the violations of Plaintiffs’ rights under the First,
 4   Fourth, Fifth, and Fourteenth Amendments to the United States Constitution and
 5   California law. Jurisdiction exists pursuant to 28 U.S.C. § 1331, 1343, and 1346,
 6   based on 42 U.S.C. §1983 and questions of federal constitutional law. Jurisdiction
 7   also exists under the Declaratory Judgment Act, 28 U.S.C. §§ 2201(a) and 2202.
 8   This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant
 9   to 28 U.S.C. § 1367, as they arise from the same case or controversy as Plaintiffs’
10   federal claims.
11         2.      Venue is proper in the Central District of California in that the events
12   and conduct complained of herein all occurred in the Central District.
13                              PRELIMINARY STATEMENT
14         3.      In May 2017, after long and harrowing journeys through Central
15   America, Plaintiffs arrived at the southern border of the United States seeking
16   political asylum.
17         4.      Plaintiffs, eight refugees from El Salvador and Honduras, were forced
18   to flee their home countries after becoming the targets of violent criminal
19   organizations – the same violent criminal organizations the United States has
20   recently condemned and denounced. By way of example:
21         a. Plaintiff Isaac Antonio Lopez Castillo was an investigative journalist in
22              El Salvador who exposed the connections between his local government,
23              the police, and the violent MS-13 gang. As a result of his work, he
24              immediately received death threats and was forced to flee El Salvador.
25              Mr. Lopez Castillo came to the United States, a vocal ally in the effort to
26              expose the crimes of MS-13, seeking safety and political asylum.
27         b. Plaintiff Omar Arnoldo Rivera Martinez fled El Salvador after gang
28              members attacked his teenage daughter and, while he and his family were
                                                3
                                  FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 4 of 31 Page ID #:208




 1              forced to watch, killed his brother. Mr. Rivera Martinez and his family
 2              came to the United States, a vocal ally in the fight against the gangs that
 3              had overrun their hometown, seeking safety and political asylum.
 4         c. Plaintiff Josue Vladimir Cortez Diaz, a young gay man, fled El Salvador
 5              after being subjected to horrific abuse, including death threats, on
 6              account of his homosexuality. Mr. Cortez Diaz came to the United
 7              States, which by law protects individuals of all sexual orientations from
 8              persecution, seeking safety and political asylum.
 9         d. Plaintiff Luis Ernesto Peña Garcia fled El Salvador after gangs kidnapped
10              and killed his brother and two cousins and threatened to do the same to
11              him. Mr. Peña Garcia came to the United States, a vocal ally in the fight
12              against the gangs that murdered his family members, seeking safety and
13              political asylum.
14         e. The remaining Plaintiffs’ stories echo those of their brethren. Loved
15              ones were kidnapped and murdered in their home countries, and they
16              arrived at the U.S.-Mexico border having survived violence and threats
17              on their lives, seeking safety and political asylum.
18         5.      Upon their admission to the United States, Plaintiffs were taken into
19   custody and transported to Adelanto ICE Processing Center (“Adelanto”).
20         6.      Although Adelanto is a government facility for political asylum
21   seekers and other immigrant detainees, and its inhabitants are overwhelmingly law-
22   abiding foreign nationals seeking safety and refuge, its conditions mirror those of
23   this country’s most abusive prisons. It has gained notoriety as the “deadliest
24   immigration detention center in the country” and it has been the subject of
25   Congressional, State and Federal inquiries. Human Rights Watch has documented
26   all manner of abuses there. In the first months of 2017 alone, several foreign
27   nationals detained at Adelanto died as a result of the deplorable conditions they
28   were subjected to at the facility.
                                                4
                                    FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 5 of 31 Page ID #:209




 1         7.      Upon their arrival at Adelanto, Plaintiffs were forced to endure those
 2   inhumane conditions. The underwear they were provided was dirty and unwashed,
 3   having previously been worn by other detainees. They were given only foul,
 4   nearly-inedible meals, and they did not have reliable access to clean, safe drinking
 5   water. Their belongings were regularly thrown away. They were mistreated,
 6   degraded, and humiliated by the staff. Their communications with their families
 7   and their attorneys and advocates were severely limited. And they were given
 8   impossibly high bond amounts – well beyond their meagre means.
 9         8.       In an attempt to remedy these inhumane and unlawful conditions at
10   Adelanto, Plaintiffs decided to undertake a peaceful hunger strike where they
11   would present a handwritten list of their concerns to ICE officials.
12         9.      As detailed below, in response to this peaceful attempt to call
13   attention to the facility’s depraved and unlawful conditions, Defendants violently
14   attacked, pepper sprayed, and beat Plaintiffs. Defendants then placed Plaintiffs in
15   segregation for ten days – completely isolated from the outside world – as
16   punishment.
17         10.     Plaintiffs suffered, and continue to suffer, considerable damages as a
18   result of Defendants’ misconduct. Plaintiffs bring this lawsuit to get justice for
19   what happened to them, to expose the depraved conditions at Adelanto, and to
20   hopefully prevent any other detainee at Adelanto from being subjected to the
21   brutality they experienced.
22
23
24
25
26
27
28
                                                5
                                   FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 6 of 31 Page ID #:210




 1                                        PARTIES
 2   PLAINTIFFS:
 3   Omar Arnoldo Rivera Martinez
 4         11.    Plaintiff OMAR ARNOLDO RIVERA MARTINEZ is a Salvadoran
 5   asylum seeker. At all times relevant to this complaint, Mr. Rivera Martinez was
 6   detained at Adelanto.
 7         12.    On June 12, 2017, Defendants brutally attacked Mr. Rivera Martinez
 8   and violated his rights under state and federal law. GEO guards slammed Mr.
 9   Rivera Martinez’s face against a wall and knocked out his dental crown and tooth,
10   as well as a 14-tooth gold mouthpiece that lined his bottom row of teeth. The
11   guards also broke Mr. Rivera Martinez’s nose. After the attack he was left with a
12   missing tooth, 30 separate scratches on his body, ranging in length from one to
13   several inches, severe bruises, and a visibly fractured nose. Five months after the
14   attack, a doctor finally evaluated Mr. Rivera Martinez and concluded that he must
15   undergo surgery for his severely fractured nose. As of the filing of this complaint,
16   Mr. Rivera Martinez has not been provided this necessary surgery.
17         13.    Defendants subjected Mr. Rivera Martinez to additional, unlawful
18   punishment: after spending ten days in segregation alongside the other Plaintiffs,
19   Defendants falsely labeled Mr. Rivera Martinez a leader that “incited a group
20   protest.” They placed him in a red, high-custody uniform and sent him to a high-
21   security ward that houses members of the very gangs that murdered his family
22   members and caused him to flee his home country. Mr. Rivera Martinez, fearing
23   for his safety, immediately began begging to be transferred out of the ward,
24   explaining that Defendants were placing him in physical danger. Defendants
25   ignored his pleas and left him there for one month before finally transferring him
26   into protective custody.
27
28
                                               6
                                FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 7 of 31 Page ID #:211




 1   Isaac Antonio Lopez Castillo
 2         14.    Plaintiff ISAAC ANTONIO LOPEZ CASTILLO is a Salvadoran
 3   asylum seeker. At all times relevant to this complaint, Mr. Lopez Castillo was
 4   detained at Adelanto. He is presently released on bond.
 5         15.    On June 12, 2017, Defendants brutally attacked Mr. Lopez Castillo
 6   and violated his rights under state and federal law. After he was pepper sprayed in
 7   the face, scalp, and groin at close range, Defendants slammed him against a wall,
 8   injured his face, and caused his lip to bleed. Later, while still wearing pepper
 9   spray-drenched clothing, Defendants forced Mr. Lopez Castillo to stand in a
10   scalding hot shower. He sustained burns from the pepper spray and scalding hot
11   water, as well as severe bruising around his body. He suffered severe pain in his
12   ribs and despite his requests, he never received medical attention, including x-rays.
13   Josue Vladimir Cortez Diaz
14         16.    Plaintiff JOSUE VLADIMIR CORTEZ DIAZ is a Salvadoran asylee.
15   At all times relevant to this complaint, Mr. Cortez Diaz was detained at Adelanto.
16   Mr. Cortez Diaz was granted asylum and is currently residing in Fillmore,
17   California, where he works at a restaurant.
18         17.    On June 12, 2017, Defendants brutally attacked Mr. Cortez Diaz and
19   violated his rights under state and federal law. After he was pepper sprayed in the
20   face, scalp, and groin at close range, Defendants threw Mr. Cortez Diaz on the
21   ground while handcuffed, injuring his right hip. Later, while still wearing pepper
22   spray-drenched clothing, Defendants forced Mr. Cortez Diaz to stand in a scalding
23   hot shower. Mr. Cortez Diaz sustained burns from the pepper spray and scalding
24   hot water, as well as severe bruising around his body. Despite his numerous
25   requests, Defendants never provided Mr. Cortez Diaz any medical attention.
26
27
28
                                               7
                                 FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 8 of 31 Page ID #:212




 1   Josue Mateo Lemus Campos
 2         18.    Plaintiff JOSUE MATEO LEMUS CAMPOS is a Salvadoran asylum
 3   seeker. At all times relevant to this complaint, Mr. Lemus Campos was detained at
 4   Adelanto. He is presently released on bond.
 5         19.    On June 12, 2017, Defendants brutally attacked Mr. Lemus Campos
 6   and violated his rights under state and federal law. After he was pepper sprayed in
 7   the face, scalp, and groin at close range, Defendants handcuffed him and continued
 8   to beat him about his body. Later, while still wearing pepper spray-drenched
 9   clothing, Defendants forced Mr. Lemus Campos to stand in a scalding hot shower.
10   He sustained burns from the pepper spray and scalding hot water, as well as severe
11   bruising around his body. He also suffered severe shoulder pain. Despite his
12   numerous requests, Mr. Lemus Campos never received adequate medical attention
13   for his pain and injuries.
14   Marvin Josue Grande Rodriguez
15         20.    Plaintiff MARVIN JOSUE GRANDE RODRIGUEZ is a Salvadoran
16   asylum seeker. At all times relevant to this complaint, Mr. Grande Rodriguez was
17   detained at Adelanto. He is presently released on bond.
18         21.      On June 12, 2017, Defendants brutally attacked Mr. Grande
19   Rodriguez and violated his rights under state and federal law. After dousing him in
20   pepper spray, Defendants slammed him against a wall and injured his head. When
21   Defendants forced him to shower in scalding hot water while handcuffed and in
22   pepper spray drenched clothing, he fainted in the shower and injured his head. He
23   sustained burns from the pepper spray and scalding hot water, as well as severe
24   bruising around his body.
25   Alexander Antonio Burgos Mejia
26         22.    Plaintiff ALEXANDER ANTONIO BURGOS MEJIA is a Honduran
27   asylum seeker. At all times relevant to this complaint, Mr. Burgos Mejia was
28   detained at Adelanto. He is presently released on bond.
                                              8
                                  FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 9 of 31 Page ID #:213




 1         23.   On June 12, 2017, Defendants brutally attacked Mr. Burgos and
 2   violated his rights under state and federal law. After dousing him in pepper spray,
 3   Defendants slammed him against a wall and injured his head. He sustained burns
 4   from the pepper spray, as well as severe bruising around his body.
 5   Luis Peña Garcia
 6         24.   Plaintiff LUIS PEÑA GARCIA is a Salvadoran asylum seeker. At all
 7   times relevant to this complaint, Mr. Peña Garcia was detained at Adelanto. He is
 8   presently released on bond.
 9         25.   On June 12, 2017, Defendants brutally attacked Mr. Peña Garcia and
10   violated his rights under state and federal law. After dousing him in pepper spray,
11   Defendants slammed him against a wall and injured his head. He sustained burns
12   from the pepper spray, as well as severe bruising around his body.
13   Julio Cesar Barahona Cornejo
14         26.   Plaintiff JULIO CESAR BARAHONA CORNEJO is a Salvadoran
15   asylum seeker. At all times relevant to this complaint, Mr. Barahona Cornejo was
16   detained at Adelanto. He is presently released on bond.
17         27.   On June 12, 2017, Defendants brutally attacked Mr. Barahona
18   Cornejo and violated his rights under state and federal law. After dousing him in
19   pepper spray, Defendants handcuffed and threw him on the ground, injuring his
20   abdomen and knee on a nearby table. Later, while still wearing pepper spray-
21   drenched clothing, Defendants forced Mr. Barahona Cornejo to stand in a scalding
22   hot shower. He sustained burns from the pepper spray and scalding hot water, as
23   well as severe bruising around his body.
24   DEFENDANTS:
25         28.   Defendant GEO Group, Inc. (“GEO”) is a private company
26   headquartered in Boca Raton, Florida which contracts with government entities to
27   provide corrections officers and other detention-related services. GEO contracted
28   with the City of Adelanto to provide guards and security personnel at Adelanto
                                                9
                                   FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 10 of 31 Page ID #:214




 1    detention center. The GEO Group and its officers and/or employees were acting at
 2    all times relevant to this complaint under color of state law as an agent of the City
 3    of Adelanto. The contract with the City of Adelanto explicitly acknowledged the
 4    right of the City to inspect and monitor the work of the GEO Group and that the
 5    detainees would have all rights created by the United States and California
 6    Constitutions and under state law.
 7          29.    At all times relevant to this complaint, Defendant City of Adelanto
 8    (“Adelanto”) was a municipality duly organized under the laws of the State of
 9    California. Liability under California law for Defendant Adelanto is based in
10    whole or in part upon California Government Code §§ 815.2, 815.4 and 920; Penal
11    Code §§ 149, 240, and/or 242; and/or Civil Code §§ 43, 51, 51.7, and/or 52.1.
12    Liability under federal law for all government-entity employees is based upon 42
13    U.S.C. § 1983.
14          30.    At all relevant times, employees of the GEO Group, Inc. (“GEO”)
15    were subcontractors with the City of Adelanto to provide security at Adelanto
16    detention center. The City of Adelanto was the “service provider” of detention
17    services for the U.S. Department of Homeland Security, Immigration and Customs
18    Enforcement (“ICE”) and was paid with federal funds to provide security and other
19    services at the detention center. The City of Adelanto contracted with GEO Group,
20    Inc. to be its agent at Adelanto detention center, while retaining the right of
21    inspection and control at the facility under its contract with GEO.
22          31.    Defendant Duran was at all times relevant to this complaint an
23    employee and agent of the GEO Group and is responsible for the acts and
24    omissions complained of herein. Defendant Duran, a Lieutenant who held a
25    supervisory role at Adelanto detention center, is sued in her individual and
26    supervisory capacities.
27          32.    Defendant Diaz was at all times relevant to this complaint an
28    employee and agent of the GEO Group and is responsible for the acts and
                                                10
                                  FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 11 of 31 Page ID #:215




 1    omissions complained of herein. Defendant Diaz, a Lieutenant who held a
 2    supervisory role at Adelanto detention center, is sued in her individual and
 3    supervisory capacities.
 4           33.   Defendant Campos was at all times relevant to this complaint an
 5    employee and agent of the GEO Group and is responsible for the acts and
 6    omissions complained of herein. Defendant Campos, a Sergeant who held a
 7    supervisory role at Adelanto detention center, is sued in his individual and
 8    supervisory capacities.
 9           34.   Defendant Jones was at all times relevant to this complaint an
10    employee and agent of the GEO Group and is responsible for the acts and
11    omissions complained of herein. Defendant Jones, a Licensed Vocational Nurse at
12    Adelanto detention center, is sued in her individual and supervisory capacities.
13           35.   Defendant United States of America is sued under 28 U.S.C. § 2674
14    for the tortious acts of its agents acting under color of law and authority as officers
15    with the U.S. Department of Homeland Security, Immigration and Customs
16    Enforcement. Immigration and Customs Enforcement officers are employees of the
17    United States within the meaning of 28 U.S.C. § 2674.
18           36.   Defendant United States of America has waived sovereign immunity
19    as to all claims brought pursuant to the Federal Tort Claims Act. Defendant United
20    States of America is subject to answer for wrongs committed in this judicial
21    district.
22           37.   The identities and capacities of Defendants DOE 1 through 6 are
23    presently unknown to plaintiffs, and on this basis, Plaintiffs sue these Defendants
24    by fictitious names. Plaintiffs will amend the Complaint to substitute the true
25    names and capacities of the DOE Defendants when ascertained. Plaintiffs are
26    informed, believe, and thereon allege that DOE 1 through 6 are, and were at all
27    times relevant herein, employees of the GEO Group, and are responsible for the
28    acts and omissions complained of herein. These employees were staffing the
                                                11
                                  FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 12 of 31 Page ID #:216




 1    Adelanto Detention Center pursuant to the contract between Defendant City of
 2    Adelanto and GEO Group and were agents of Defendant City of Adelanto. The
 3    City of Adelanto is vicariously liable for their actions under California
 4    Government Code §§ 815.2 and 815.4.
 5          38.       Plaintiffs are informed, believe, and thereon allege that DOES 7
 6    through 10 are, and were at all times relevant herein, employees and/or agents of
 7    the federal government, specifically of the U.S. Department of Homeland Security,
 8    Immigration and Customs Enforcement, and are responsible for the acts and
 9    omissions complained of herein. Defendants DOES 7 through 10 are sued in their
10    individual capacities.
11                                 FACTUAL ALLEGATIONS
12          39.       On Monday, June 12, 2017, Plaintiffs began a peaceful hunger strike
13    to call attention to the conditions of confinement at Adelanto.
14          40.       At breakfast that morning, the eight men sat at two tables in the “East
15    Alpha” facility and presented a four-page, handwritten letter that detailed their
16    concerns regarding the treatment of detainees at Adelanto.
17          41.       Their letter explained that the hunger strike would remain peaceful,
18    and it asked ICE to remedy several of the inhumane conditions they were being
19    subjected to.
20          42.       As Plaintiffs are monolingual Spanish speakers, another detainee
21    translated for Plaintiffs and informed the GEO guards present that Plaintiffs
22    wanted to speak with an ICE agent who spoke Spanish.
23          43.       GEO guards did not inform ICE of the announced hunger strike.
24    Instead, GEO guards ordered all detainees back to their beds for morning count.
25          44.       Plaintiffs remained seated, calmly linked arms, and respectfully
26    reiterated their request to speak with ICE officials.
27          45.       GEO guards became increasingly upset and called for backup.
28    Approximately ten additional GEO guards arrived.
                                                  12
                                    FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 13 of 31 Page ID #:217




 1          46.    Shortly thereafter, Defendant Diaz arrived wearing a white-shirt
 2    uniform, indicating that she was a supervisor. She began yelling at the detainees in
 3    English and displayed a large canister of pepper spray, slamming it on the table
 4    repeatedly and continuing to yell incomprehensibly at Plaintiffs in English.
 5    Defendant Diaz then emptied the entire canister of pepper spray on Plaintiffs,
 6    spraying them at close range and directly in their faces, mouths, scalps, and groins.
 7          47.    While Plaintiffs screamed from the pain, the GEO supervisor sprayed
 8    pepper spray directly into their noses, mouths, and eyes at close range. When
 9    Plaintiffs lowered their heads onto the table, trying to shield their faces, she
10    sprayed their scalps.
11          48.    After Plaintiffs were drenched in pepper spray, other GEO guards
12    (Does 1 through 5) began pulling Plaintiffs up from the tables. They hit Plaintiffs
13    in their rib cages, dug their nails behind Plaintiffs’ ears and down Plaintiffs’ arms,
14    shoved their knuckles into Plaintiffs’ necks and backs, and twisted Plaintiffs’ arms.
15          49.    Soon after a second supervisor, Defendant Campos, arrived wearing a
16    white-shirt uniform, indicating that he was a supervisor. Similar to Defendant
17    Diaz, Defendant Campos began yelling in English while displaying a large canister
18    of pepper spray. Defendant Campos then emptied the entire canister of pepper
19    spray on the Plaintiffs, spraying them at close range and directly in their faces,
20    mouths, and scalps.
21          50.    In total, Defendants Diaz and Campos, GEO supervisors, emptied two
22    cannisters of pepper spray on Plaintiffs.
23          51.    The guards then handcuffed Plaintiffs and continued to brutally
24    assault them, even though Plaintiffs were not in any way resisting. GEO guards
25    slammed Plaintiffs against concrete walls and onto the floors, ultimately dragging
26    them out of the East Alpha facility in handcuffs.
27
28
                                                  13
                                   FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 14 of 31 Page ID #:218




 1          52.    GEO guards slammed one Plaintiff’s face against a concrete wall and
 2    knocked out his dental crown and tooth, as well as a 14-tooth gold mouthpiece that
 3    lined his bottom row of teeth. In doing so, the guards also broke Plaintiff’s nose.
 4          53.    Plaintiffs, drenched in pepper spray and shackled, were taken out to
 5    the yard, some carried by hands and feet, and thrown on the ground. So much
 6    pepper spray was used that the fumes overwhelmed the building, requiring the
 7    evacuation of the entire East Alpha unit.
 8          54.    Plaintiffs were left out in the yard for approximately 20-30 minutes
 9    while drenched in pepper spray. They were then taken to a small holding cell in
10    the “West” building where the men were isolated for approximately one hour. The
11    pepper spray fumes emanated from their clothes and bodies and overwhelmed the
12    small space in which they were confined, suffocating Plaintiffs. Plaintiffs cried out
13    in pain but were met only with laughter by the GEO guards.
14          55.    While in this holding cell, nurses, Defendant Sarah Jones and Doe 6,
15    arrived. The pepper spray fumes were so intolerable that Defendant Jones
16    demanded that the room be ventilated before she approached Plaintiffs. Despite
17    Plaintiffs’ pleas for medical treatment and attention, the nurse only checked their
18    vitals before leaving the cell.
19          56.    At the same time, an ICE agent (Doe 7) arrived and asked each person
20    how they were injured and what had occurred. The ICE agent saw that the
21    handcuffs on Plaintiffs were extremely tight and causing their wrists to swell. He
22    ordered that GEO guards loosen the handcuffs and left the room.
23          57.    After approximately one and one-half hours passed, five Plaintiffs
24    were forced to shower in scalding hot water while still handcuffed and fully
25    clothed in their pepper-spray drenched clothing. The hot water exacerbated the
26    pepper spray burns and increased the fumes. Plaintiffs were screaming out and
27    twisting in pain, hands still cuffed behind their back. The three other Plaintiffs
28
                                                  14
                                   FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 15 of 31 Page ID #:219




 1    heard their friends screaming in pain and refused to go into the shower. At least
 2    one Plaintiff fainted in the shower as a result of the excruciating pain.
 3          58.    Plaintiffs were then taken back to the holding cell where they were not
 4    permitted to remove their pepper-sprayed clothing. The pain was so unbearable
 5    that Plaintiffs rolled on the ground to mitigate the burning sensation and begged for
 6    something to soothe the pain. Neither GEO nor ICE provided medical attention.
 7          59.    After nearly one hour, Plaintiffs were finally given dry uniforms.
 8    Although Plaintiffs were originally in blue (low custody) uniforms, Plaintiffs were
 9    required to wear orange (medium custody) uniforms, elevating them to a higher
10    security level as punishment for participating in the hunger strike. They were
11    immediately placed in segregation and separated into pairs.
12          60.    Plaintiffs were told they would remain in segregation for 10 days as
13    punishment for their participation in a hunger strike. The segregations were
14    approved by Defendant Duran.
15          61.    While in segregation, Plaintiffs were forced to spend 23 hours per day
16    in their cells. Their showers were limited, their phone calls were restricted, and
17    they were denied access to the law library or commissary.
18          62.    Plaintiffs made numerous requests for medical care to treat their
19    injuries. For the entirety of their time in segregation, they repeatedly asked for
20    burn cream, to have their scratches and wounds cleaned, and for x-rays of their
21    more severe injuries. All of their requests were ignored.
22          63.    While in segregation, Plaintiffs continued their peaceful hunger strike
23    and maintained that they would not eat until they spoke with ICE officials.
24          64.    On the second day of the hunger strike, GEO supervisor Lieutenant
25    Duran went to Plaintiffs’ segregation cells to interview them about what had taken
26    place. Defendant Duran told Plaintiffs that the GEO guards did not respond to the
27    announced hunger strike appropriately, but that Plaintiffs would nevertheless
28    remain holed up in segregation for their decision to wage a hunger strike.
                                                15
                                  FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 16 of 31 Page ID #:220




 1          65.    Before Plaintiffs’ hunger strike reached the 72-hour mark, Plaintiffs
 2    were placed in a room where they met with approximately five ICE agents (Does
 3    8-10), some of whom spoke Spanish. These agents threatened Plaintiffs with
 4    continued isolation in segregation and summary deportation if Plaintiffs did not
 5    end their hunger strike. ICE agents also threatened to inform Plaintiffs’
 6    immigration judges of the hunger strike, with the intent to adversely affect their
 7    immigration cases.
 8          66.    Plaintiffs agreed to end the hunger strike. The punishment, however,
 9    did not end. Defendants continued to unlawfully hold them in segregation.
10          67.    On June 22, 2017, an immigration lawyer representing two of the
11    Plaintiffs lodged a complaint against GEO and ICE with the U.S. Department of
12    Homeland Security’s Office for Civil Rights and Civil Liberties compliance
13    branch. The lawyer recounted the incident of violence against the hunger strikers
14    and demanded that the matter be investigated and immediate action be taken to
15    protect her clients and the rest of the hunger strikers. The complaint was filed on
16    behalf of all of the hunger strikers.
17          68.    On or about June 30, 2017, following the civil rights complaint,
18    officials from the Adelanto facility placed a block on telephone numbers that
19    Plaintiffs regularly contacted. This restricted Plaintiffs from communicating with
20    their immigration attorneys, as well as various other advocacy groups that were
21    helping raise bond money and gathering documentation to support Plaintiffs’
22    asylum claims. On information and belief, approximately 20 different phone
23    numbers associated with Plaintiffs were blocked.
24           ADMINISTRATIVE CLAIM UNDER FEDERAL TORT CLAIM ACT
25          69.     On January 10, 2018, Plaintiffs presented an administrative claim for
26    money damages to the United States Department of Homeland Security (“DHS”)
27    concerning the incident that is the basis of this complaint. Six months have lapsed
28    and Plaintiffs have not received a denial of their administrative claim. Thus, by
                                               16
                                   FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 17 of 31 Page ID #:221




 1    operation of law, the claim is now deemed to have been denied. Having exhausted
 2    all administrative remedies, Plaintiffs commence the instant action.
 3                       EXHAUSTION OF ADMINSTRATIVE REMEDIES
 4          70.      On November 16, 2017, Plaintiffs timely filed state tort claims with
 5    the Defendant City of Adelanto pursuant to Cal. Gov’t Code § 910 et seq. On
 6    November 29, 2017, Defendant City of Adelanto denied these claims.
 7                                  MONELL ALLEGATIONS
 8          71.      Based upon the principles set forth in Monell v. New York City
 9    Department of Social Services, 436 U.S. 658 (1978), Defendant City of Adelanto is
10    liable for all injuries sustained by Plaintiffs as set forth herein. Adelanto bears
11    liability because its policies, practices and/or customs were a cause of Plaintiffs’
12    injuries. Adelanto and its officials maintained or permitted one or more of the
13    following policies, customs or practices:
14          a. Failure to provide adequate training and supervision to guards and
15                security personnel with respect to constitutional limits on the use of
16                excessive and deadly force;
17          b. Failure to provide adequate training and supervision to guards and
18                security personnel with respect to constitutional limits on use of force,
19                search, and detention; particularly, but not exclusively when interacting
20                with individuals exercising their First Amendment rights;
21          c. Failure to adequately discipline or retrain officers involved in
22                misconduct;
23          d. Selection, retention, and assignation of officers with demonstrable
24                propensities for excessive force, violence, dishonesty, and other
25                misconduct;
26          e. Condonation and encouragement of officers in the belief that they can
27                violate the rights of persons, such as Plaintiffs, with impunity, and that
28                such conduct will not adversely affect their opportunities for promotion
                                                  17
                                    FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 18 of 31 Page ID #:222




 1                and other employment benefits.
 2          72.        The City of Adelanto was obligated under an Intergovernmental
 3    Services Agreement with ICE to ensure that security posts and positions were
 4    staffed with “qualified personnel” and to ensure that it was respecting the
 5    constitutional rights of the detainees.
 6          73.       The City of Adelanto at the highest policy levels chose to subcontract
 7    its activities to GEO Group and entered into a contract requiring GEO to abide by
 8    the Intergovernmental Services Agreement. The contract itself was signed by the
 9    City Manager/Executive Director.
10          74.       The City of Adelanto maintained a right of inspection under the GEO
11    contract such that City inspectors could enter the facility to correct any
12    deficiencies.
13                                 FIRST CAUSE OF ACTION
14                                              Battery
15                (Against All Defendants Except Defendants Duran and Jones)
16          75.       Plaintiffs reallege and incorporate the allegations set forth in the
17    preceding paragraphs as though fully set forth herein.
18          76.       Without consent or legal privilege, GEO Group employees
19    intentionally assaulted and physically battered Plaintiffs with the intent to harm
20    Plaintiffs. Such conduct was extreme and outrageous and would be deemed highly
21    offensive to a reasonable person.
22          77.       As a result of the aforementioned conduct, Plaintiffs were physically
23    and psychologically damaged.
24          78.       Defendant GEO Group’s guards were at all times acting as employees
25    of GEO Group and within the scope of their employment when they harmed
26    Plaintiffs. Defendant GEO Group is responsible for the wrongful conduct of its
27    employees under the law of vicarious liability, including the doctrine of respondeat
28    superior.
                                                  18
                                    FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 19 of 31 Page ID #:223




 1          79.    The GEO Group and its officers and/or employees were acting at all
 2    relevant times under color of state law as an agent of the City of Adelanto.
 3    Defendant Adelanto is responsible for the wrongful conduct of its subcontractor
 4    GEO Group’s employees under the law of vicarious liability, including the
 5    doctrine of respondeat superior.
 6          80.    Defendant GEO Group’s guards acted with malice and oppression and
 7    with a conscious disregard of Plaintiffs’ rights, making Defendant GEO,
 8    Defendants Diaz and Campos, and Defendants DOE 1-6 liable for punitive
 9    damages under California Civil Code § 3294.
10
11                          SECOND CAUSE OF ACTION
                                        Assault
12     (Against All Defendants Except the United States and Defendants Duran and
13                                       Jones)
14          81.    Plaintiffs reallege and incorporate the allegations set forth in the
15    preceding paragraphs as though fully set forth herein.
16          82.    Without consent or legal privilege, GEO group employees created a
17    reasonable apprehension in Plaintiffs of immediate harmful or offensive contact.
18          83.    As a result of the aforementioned conduct, Plaintiffs were physically
19    and psychologically damaged.
20          84.    Defendant GEO Group’s guards were at all times acting as employees
21    of GEO Group and within the scope of their employment when they harmed
22    Plaintiffs. Defendant GEO Group is responsible for the wrongful conduct of its
23    employees under the law of vicarious liability, including the doctrine of respondeat
24    superior.
25          85.    The GEO Group and its officers and/or employees were acting at all
26    relevant times under color of state law as an agent of the City of Adelanto.
27    Defendant Adelanto is responsible for the wrongful conduct of its subcontractor
28
                                               19
                                  FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 20 of 31 Page ID #:224




 1    GEO Group’s employees under the law of vicarious liability, including the
 2    doctrine of respondeat superior.
 3          86.    Defendant GEO Group’s guards acted with malice and oppression and
 4    with a conscious disregard of Plaintiffs’ rights, making Defendant GEO,
 5    Defendants Diaz and Campos, and Defendants DOE 1-6 liable for punitive
 6    damages under California Civil Code § 3294.
 7
 8                             THIRD CAUSE OF ACTION
                        Negligent Hiring, Training, and Supervision
 9                  (Against Defendants GEO, Adelanto, & United States)
10          87.    Plaintiffs reallege and incorporate the allegations set forth in the
11    preceding paragraphs as though fully set forth herein.
12          88.    Defendants GEO Group and United States negligently hired, retained,
13    or supervised their guards and ICE officers at the Adelanto facility.
14          89.    Defendants GEO Group’s guards and DOES 7-10 intended to cause,
15    and did cause, Plaintiffs to experience severe physical injury and emotional
16    distress and they each acted with reckless disregard of the probability that
17    Plaintiffs would suffer such injuries.
18          90.    The conduct of Defendants GEO Group’s guards and DOES 7-10 was
19    a substantial factor in causing Plaintiff’s severe distress.
20          91.    Defendant GEO Group’s guards were at all times acting as employees
21    of GEO Group and within the scope of their employment when they harmed
22    Plaintiffs. Defendant GEO Group is responsible for the wrongful conduct of its
23    employees under the law of vicarious liability, including the doctrine of respondeat
24    superior.
25          92.    Defendant DOES 7-10 were at all times acting as employees of the
26    United States Department of Homeland Security, Immigration and Customs
27    Enforcement and within the scope of their employment when they harmed
28    Plaintiffs. Defendant United States is responsible for the wrongful conduct of its
                                                 20
                                   FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 21 of 31 Page ID #:225




 1    employees under the Federal Torts Claim Act. Under the Federal Torts Claim Act,
 2    the property party to be named an action is the United States as suits against
 3    federal agencies (i.e. DHS and ICE) are barred.
 4          93.    The GEO Group and its officers and/or employees were acting at all
 5    relevant times under color of state law as an agent of the City of Adelanto.
 6    Defendant Adelanto is responsible for the wrongful conduct of its subcontractor
 7    GEO Group’s employees under the law of vicarious liability, including the
 8    doctrine of respondeat superior.
 9          94.    Defendant GEO Group’s guards acted with malice and oppression and
10    with a conscious disregard of Plaintiffs’ rights, making Defendant GEO liable for
11    punitive damages under California Civil Code § 3294.
12
13                             FOURTH CAUSE OF ACTION
                          Intentional Infliction of Emotional Distress
14                                 (Against All Defendants)
15          95.    Plaintiffs reallege and incorporate the allegations set forth in the
16    preceding paragraphs as though fully set forth herein.
17          96.    Defendant GEO Group’s guards and DOES 7-10 engaged in extreme
18    and outrageous conduct that transcended the bounds of human decency.
19          97.    Defendants GEO Group’s guards and DOES 7-10 intended to cause,
20    and did cause, Plaintiffs to experience severe physical injury and emotional
21    distress and they each acted with reckless disregard of the probability that
22    Plaintiffs would suffer such injuries.
23          98.    Defendants GEO Group’s guards’ and DOES 7-10 conduct was a
24    substantial factor in causing Plaintiffs’ severe distress.
25          99.    Defendant GEO Group’s guards were at all times acting as employees
26    of GEO Group and within the scope of their employment when they harmed
27    Plaintiffs. Defendant GEO Group is responsible for the wrongful conduct of its
28
                                                 21
                                   FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 22 of 31 Page ID #:226




 1    employees under the law of vicarious liability, including the doctrine of respondeat
 2    superior.
 3          100. Defendant DOES 7-10 were at all times acting as employees of the
 4    United States Department of Homeland Security, Immigration and Customs
 5    Enforcement and within the scope of their employment when they harmed
 6    Plaintiffs. Defendant United States is responsible for the wrongful conduct of its
 7    employees under the Federal Torts Claim Act.
 8          101. Plaintiffs reallege and incorporate the allegations set forth in the
 9    preceding paragraphs as though fully set forth herein.
10          102. The GEO Group and its officers and/or employees were acting at all
11    relevant times under color of state law as an agent of the City of Adelanto.
12    Defendant Adelanto is responsible for the wrongful conduct of its subcontractor
13    GEO Group’s employees under the law of vicarious liability, including the
14    doctrine of respondeat superior.
15          103. Defendant GEO Group’s guards acted with malice and oppression and
16    with a conscious disregard of Plaintiffs’ rights, making Defendant GEO,
17    Defendants Duran, Diaz, Campos, and Jones, and Defendants DOES 1-6 liable for
18    punitive damages under California Civil Code § 3294.
19
20                               FIFTH CAUSE OF ACTION
                      First Amendment (42 U.S.C. §1983; Bivens Claim)
21                Retaliation Against Protected Conduct; Ca. Const. Art. I § 2
22                     (Against All Defendants Except the United States)
23          104. Plaintiffs reallege and incorporate the allegations set forth in the
24    preceding paragraphs as though fully set forth herein.
25          105. This cause of action is brought under the authority of Bivens v. Six
26    Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971),
27    and upon the First Amendment to the United States Constitution and the California
28    Constitution against Defendant DOES 7-10, in their individual capacities.
                                               22
                                  FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 23 of 31 Page ID #:227




 1           106. Defendants’ actions violated Plaintiffs’ clearly established rights to
 2    freedom of expression under the First Amendment to the United State Constitution
 3    by retaliating against them for exercising their constitutional right to petition for
 4    redress of grievances.
 5           107. In response to Plaintiffs filing grievances related to GEO guards’
 6    assault, Defendants retaliated against Plaintiffs by blocking or otherwise restricting
 7    telephone numbers that Plaintiffs regularly contacted, restricting Plaintiffs from
 8    communicating with their immigration attorneys, as well as various other advocacy
 9    groups that help raise bond money and gather documentation to support Plaintiffs’
10    asylum claims.
11           108. As a result of Defendants’ unlawful conduct, Plaintiffs suffered severe
12    emotional distress.
13           109. The GEO Group and its officers and/or employees were acting at all
14    relevant times under color of state law as an agent of the City of Adelanto. As set
15    forth above in paragraph 71, the Geo Group’s policies, customs and practices,
16    including its failure to discipline or retrain officers and in particular its failure to
17    train officers regarding detainees’ First Amendment rights, led to the constitutional
18    violations at issue. Moreover, the City of Adelanto’s policymakers chose to
19    subcontract the detention facility to GEO Group and failed to inspect the facility or
20    monitor the amount of training given to the GEO Group’s guards.
21           110. Defendant DOES 7-10 are employees and/or agents of the federal
22    government, specifically of the U.S. Department of Homeland Security,
23    Immigration and Customs Enforcement, and were acting at all relevant times under
24    color of federal law as an agent of the federal government.
25           111. Defendants knew or should have known that retaliating against
26    Plaintiffs for filing grievances was a clearly established violation of the First
27    Amendment at the time of the retaliation.
28
                                                  23
                                    FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 24 of 31 Page ID #:228




 1          112. Defendant GEO Group’s guards acted with malice and oppression and
 2    with a conscious disregard of Plaintiffs’ rights, making Defendant GEO,
 3    Defendants Duran, Diaz, Campos, Jones, and Defendants DOE 1-6 liable for
 4    punitive damages under California Civil Code § 3294.
 5                                SIXTH CAUSE OF ACTION
 6        Fourth and Fourteenth Amendments (42 U.S.C. § 1983; Bivens Claims)
 7                                        Excessive Force
 8       (Against All Defendants Except the United States and Defendant Duran)
 9          113. Plaintiffs reallege and incorporate the allegations set forth in the
10    preceding paragraphs as though fully set forth herein.
11          114. This cause of action is brought under the authority of Bivens v. Six
12    Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971),
13    and upon the Fourth Amendment to the United States Constitution against
14    Defendant DOE 7-10, in their individual capacities.
15          115. Defendants violated Plaintiffs’ rights to be free from excessive or
16    arbitrary force, and segregated detention without reasonable or probable cause
17    under the Fourth Amendment to the United States Constitution. Defendants
18    assaulted Plaintiffs and placed them in segregation without legal authority.
19          116. As a result of Defendants’ unlawful conduct, Plaintiffs suffered severe
20    physical and emotional distress.
21          117. The GEO Group and its officers and/or employees were acting at all
22    relevant times under color of state law as an agent of the City of Adelanto. As set
23    forth above in paragraph 71, the Geo Group’s policies, customs and practices,
24    including its failure to discipline or retrain officers led to the constitutional
25    violations at issue. Moreover, the City of Adelanto’s policymakers chose to
26    subcontract the detention facility to GEO Group and failed to inspect the facility or
27    monitor the amount of training given to the GEO Group’s guards.
28
                                                  24
                                   FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 25 of 31 Page ID #:229




 1          118. DOES 7-10 are employees and/or agents of the federal government,
 2    specifically of the U.S. Department of Homeland Security, Immigration and
 3    Customs Enforcement, and were acting at all relevant times under color of federal
 4    law as an agent of the federal government.
 5          119. Defendants knew or should have known that using excessive force
 6    against Plaintiffs and unlawfully placing them in segregation for filing grievances
 7    was a clearly established violation of the Fourth Amendment at the time of the
 8    incident.
 9          120. Defendant GEO Group’s guards acted with malice and oppression and
10    with a conscious disregard of Plaintiffs’ rights, making Defendant GEO,
11    Defendants Diaz, Campos, and Jones, and Defendants DOE 1-6 liable for punitive
12    damages under California Civil Code § 3294.
13
14                          SEVENTH CAUSE OF ACTION
           Fifth and Fourteenth Amendments (42 U.S.C. § 1983; Bivens Claims)
15                  Right to Due Process of Law; Ca. Const. Art. I § 7
16                  (Against All Defendants Except the United States)
17          121. Plaintiffs reallege and incorporate the allegations set forth in the
18    preceding paragraphs as though fully set forth herein.
19          122. This cause of action is brought under the authority of Bivens v. Six
20    Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971),
21    and upon the Fifth Amendment to the United States Constitution and the California
22    Constitution against Defendant DOES 7-10, in their individual capacities.
23          123. Defendants’ conduct deprived Plaintiffs of liberty without due process
24    of law under the Fifth and Fourteenth Amendments to the United States
25    Constitution. Based on Plaintiffs’ grievances related to the conditions at the
26    Adelanto facility, Defendants assaulted Plaintiffs, placed them in segregation,
27    blocked or restricted their access to telephones, and failed to provide adequate
28    medical care all without legal authority.
                                                  25
                                  FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 26 of 31 Page ID #:230




 1          124. As a result of Defendants’ unlawful conduct, Plaintiffs suffered severe
 2    physical injury and emotional distress.
 3          125. The GEO Group and its officers and/or employees were acting at all
 4    relevant times under color of state law as an agent of the City of Adelanto. As set
 5    forth above in paragraph 71, the Geo Group’s policies, customs and practices,
 6    including its failure to discipline or retrain officers led to the constitutional
 7    violations at issue. Moreover, the City of Adelanto’s policymakers chose to
 8    subcontract the detention facility to GEO Group and failed to inspect the facility or
 9    monitor the amount of training given to the GEO Group’s guards.
10          126. DOES 7-10 are employees and/or agents of the federal government,
11    specifically of the U.S. Department of Homeland Security, Immigration and
12    Customs Enforcement, and were acting at all relevant times under color of federal
13    law as an agent of the federal government.
14          127. Defendants knew or should have known that assaulting plaintiffs,
15    placing them in segregation, and blocking or restricting their access to telephones
16    in response to Plaintiffs’ grievances was a clearly established violation of the
17    Fourth Amendment at the time of the incident.
18          128. Defendant GEO Group’s guards and employees acted with malice and
19    oppression and with a conscious disregard of Plaintiffs’ rights, making Defendant
20    GEO, Defendants Duran, Defendants Diaz, Campos, and Jones, and Defendants
21    DOE 1-6 liable for punitive damages under California Civil Code § 3294.
22
23                              EIGHTH CAUSE OF ACTION
                                           Bane Act
24                                   Cal. Civ. Code § 52.1
25                                 (Against All Defendants)
26          129. Plaintiffs reallege and incorporate the allegations set forth in the
27    preceding paragraphs as though fully set forth herein.
28
                                                  26
                                   FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 27 of 31 Page ID #:231




 1          130. Defendants, by their conduct, interfered by threats, intimidation, or
 2    coercion, or attempted to interfere by threats, intimidation, or coercion, with the
 3    exercise or enjoyment of Plaintiffs’ rights as secured by the First, Fourth, Fifth,
 4    and Fourteenth Amendments to the United States Constitution or laws of the
 5    United States.
 6          131. There was no lawful justification for Defendants to threaten,
 7    intimidate, or coerce the Plaintiffs, or to attempt to use threats, intimidation, or
 8    coercion to interfere with Plaintiffs’ rights.
 9          132. In particular, Defendant GEO Group’s guards reacted with violence
10    and force and threatened additional punishment through segregation and isolation,
11    and failed to provide medical treatment, in order to coerce Plaintiffs to stop their
12    protected First Amendment activity.
13          133. Similarly, Doe Defendants from ICE instructed GEO Group guards to
14    hold Plaintiffs in segregation in order to coerce Plaintiffs to stop their protected
15    First Amendment activity. Doe Defendants also threatened Plaintiffs with
16    increased punishment, including deportation.
17          134. As a result of Defendants’ unlawful conduct, Plaintiffs suffered severe
18    physical injury and emotional distress.
19          135. Defendant GEO Group’s guards and employees acted with malice and
20    oppression and with a conscious disregard of Plaintiffs’ rights, making Defendant
21    GEO, Defendants Duran, Diaz, Campos, and Jones and Defendants DOE 1-6 liable
22    for punitive damages under California Civil Code § 3294.
23
24                               NINTH CAUSE OF ACTION
                           Conspiracy to Interfere with Civil Rights
25                                    42 U.S.C. § 1985(3)
26                     (Against All Defendants Except the United States)
27          136. Plaintiffs reallege and incorporate the allegations set forth in the
28    preceding paragraphs as though fully set forth herein.
                                                 27
                                   FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 28 of 31 Page ID #:232




 1           137. Defendants conspired and agreed to deprive Plaintiffs of the equal
 2    protection of the laws and of equal privileges and immunities of the laws of the
 3    United States because of Plaintiffs’ exercise of their Constitutional rights.
 4           138. As a result of Defendants’ unlawful conduct, Plaintiffs suffered severe
 5    damages, including physical injury and emotional distress.
 6           139. Defendant GEO Group’s guards and employees acted with malice and
 7    oppression and with a conscious disregard of Plaintiffs’ rights, making Defendant
 8    GEO, Defendants Duran, Diaz, Campos, and Jones, and Defendants DOEs 1-6
 9    liable for punitive damages under California Civil Code § 3294.
10           140. The GEO Group and its officers and/or employees were acting at all
11    relevant times under color of state law as an agent of the City of Adelanto. As set
12    forth above in paragraph 71, the Geo Group’s policies, customs and practices,
13    including its failure to discipline or retrain officers led to the incident at issue.
14    Moreover, the City of Adelanto’s policymakers chose to subcontract the detention
15    facility to GEO Group and failed to inspect the facility or monitor the amount of
16    training given to the GEO Group’s guards.
17
18                                  TENTH CAUSE OF ACTION
                            Negligence and Failure to Provide Medical Care
19                                     (Against All Defendants)
20           141. Defendants owed a duty of care toward Plaintiffs and were required to
21    use reasonable diligence to ensure Plaintiffs’ safety while in their custody and
22    control. Defendants’ actions and omissions were negligent and reckless, including
23    but not limited to:
24           a. The failure to properly assess the need to use force against Plaintiffs; and
25           b. The failure to provide timely medical assistance to Plaintiffs, despite the
26    Defendants’ knowledge that Plaintiffs needed immediate medical care, as specified
27    in Government Code § 845.6 and the 2011 ICE Operations Manual; as there is a
28
                                                  28
                                   FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 29 of 31 Page ID #:233




 1    special relationship between Defendants GEO Group, City of Adelanto, and the
 2    United States and the inmates within their custody and control.
 3          142. As a result of Defendants’ unlawful conduct, Plaintiffs suffered severe
 4    damages, including physical injury and emotional distress.
 5          143. Defendant DOES 7-10 were at all times acting as employees of the
 6    United States Department of Homeland Security, Immigration and Customs
 7    Enforcement and within the scope of their employment when they harmed
 8    Plaintiffs. Defendant United States is responsible for the wrongful conduct of its
 9    employees under the Federal Torts Claim Act. Under the Federal Torts Claim Act,
10    the property party to be named an action is the United States as suits against
11    federal agencies (i.e. DHS and ICE) are barred.
12          144.   Defendant GEO Group’s guards acted with malice and oppression
13    and with a conscious disregard of Plaintiffs’ rights, making Defendant GEO,
14    Defendants Duran, Diaz, Campos, and Jones, and Defendants DOE 1-6 liable for
15    punitive damages under California Civil Code § 3294.
16
17                                 PRAYER FOR RELIEF
18          Plaintiffs reallege and incorporate the allegations set forth in the preceding
19    paragraphs as though fully set forth herein.
20
21    WHEREFORE, Plaintiffs pray as follows:
22
            1.     For a declaratory judgment that Defendants’ policies, practices and
23
      conduct as alleged herein violate Plaintiffs’ rights under the United States
24
      Constitution, the California Constitution, and the laws of California;
25
            2.     For general and compensatory damages to Plaintiffs in an amount to
26
      be determined according to proof;
27
28
                                               29
                                  FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 30 of 31 Page ID #:234




 1          3.    For an award of punitive and exemplary damages against Defendant
 2    GEO Group, Defendants Duran, Diaz, Campos, and Jones, and Defendants DOE 1-
 3    6 according to proof;
 4          4.    For an award of statutory damages and penalties pursuant to
 5    California Civil Code section 52.1(h) and California Code of Civil Procedure
 6    section 1021.5;
 7          5.    For costs of suit and attorney fees as provided by law;
 8          6.    For such other relief as the Court deems just and proper.
 9
10
11                             Respectfully submitted,
12                             LAW OFFICE OF RACHEL STEINBACK
                               LAW OFFICE OF CAROL A. SOBEL
13
                               SCHONBRUN, SEPLOW, HARRIS & HOFFMAN LLP
14                             LAW OFFICE OF MATTHEW STRUGAR
15                             LAW OFFICE OF COLLEEN FLYNN
16                             By: /s/ Rachel Steinback
17                             Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
                                              30
                                FIRST AMENDED COMPLAINT
     Case 5:18-cv-01125-R-GJS Document 32 Filed 10/11/18 Page 31 of 31 Page ID #:235




 1                              DEMAND FOR JURY TRIAL
 2          Plaintiffs hereby respectfully demand that a trial by jury be conducted with
 3
      respect to all issues and claims triable by a jury.
 4
 5
 6
 7
 8    Dated: August 31, 2018
 9                                      LAW OFFICE OF RACHEL STEINBACK
10                                      LAW OFFICE OF CAROL A. SOBEL
                                        SCHONBRUN, SEPLOW, HARRIS & HOFFMAN LLP
11
                                        LAW OFFICE OF MATTHEW STRUGAR
12                                      LAW OFFICE OF COLLEEN FLYNN
13
                                        By: /s/ Rachel Steinback
14
                                        Attorneys for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 31
                                   FIRST AMENDED COMPLAINT
